Citation Nr: 0112465	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  97-26 762 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizonia.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy

2.  There is no credible supporting evidence that any of the 
veteran's claimed stressors, including a stressor that formed 
the basis of a diagnosis of PTSD, occurred during service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a stressor 
during service to support the claim for post-traumatic stress 
disorder will vary depending on whether the veteran was 
"engaged in combat with enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1933).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary, providing that the veteran's 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. §  
3.304(d), (f).  However, if it is determined that veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  

In such cases, the record must contain service records or 
other supportive evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).  

The Board observes that 38 C.F.R. § 3.304 was amended, during 
the course of this appeal.  For instance, deleted from 
38 C.F.R. § 3.304(f) is language previously in the regulation 
that expressly recognized that if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(1998); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The changes to the 
regulation, however, have no impact upon this case, and for 
purposes of this appeal are inconsequential.

The Board also observes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Evidence before the Board includes a 
diagnosis of post-traumatic stress disorder, and under the 
scheme in effect prior to enactment of the Act, the veteran's 
claim would have been well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein has been obtained.  The veteran has not 
identified additional records pertinent to his claim which 
should be obtained in order to fairly decide his claim, and, 
there is no reasonable possibility that additional 
development in this case would be to the veteran's benefit.  
While it is apparent that the veteran is being followed on a 
monthly basis at a VA mental health clinic, there is no 
suggestion that there is additional evidence available that 
is relevant to the question of whether any of his claimed 
inservice stressors actually ocurred.  As explained below, 
there is ample competent evidence of a diagnosis of PTSD and 
ongoing treatment for same in recent years.  Thus, a remand 
for another examination to confirm the diagnosis or for more 
follow-up treatment records is not warranted.  The primary 
impediment to the veteran's claim is the absence of a 
verified stressor.  There is no indication that there is any 
additional evidence available that is relevant to this 
question.  The veteran has failed to provide anything more 
than antidotal information regarding his claimed stressors; 
he has not provided names or other specific information.  
Thus, a remand for the purpose of a referral to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to attempt to verify the claimed stressors would serve no 
purpose as the veteran has been unable to recall the 
information upon which such verification would be possible.  
The RO attempts to obtain such information from the veteran 
have been unsuccessful.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act 
contains certain notification provisions, which apply in the 
event that there exists evidence which has not been obtained.  
However, inasmuch as all pertinent documents have been 
obtained and other necessary development has been completed, 
the Board's decision to address this case on its merits can 
result in no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO adjudicated the claim on the 
merits; all relevant evidence was considered and the veteran 
was furnished with all of the applicable law and regulations. 

Service medical records contain no reference to post-
traumatic stress disorder or any other psychiatric disorder.  
The veteran's psychiatric condition was reported as normal 
during an August 1967 separation examination.  

Post-service treatment records dated in recent years document 
diagnoses of post-traumatic stress disorder, including post-
traumatic stress disorder attributed to service.  Diagnoses 
during a VA hospitalization from June to July 1995, for 
instance, included major depressive disorder and possible 
post-traumatic stress disorder.  A report of VA 
hospitalization from November 1995 to April 1996 sets forth 
diagnoses that include post-traumatic stress disorder.  A 
December 1995 report, which sets forth an Axis I diagnosis of 
post-traumatic stress disorder, characterizes the veteran as 
suffering from war-related stress.  A September 1997 report 
reflects that the veteran reported having witnessed a friend 
killed while in Vietnam and sets forth diagnostic impressions 
that include post-traumatic stress disorder.  A September 
2000 opinion from a VA psychiatrist, who briefly summarized 
the veteran's PTSD symptomatology, reflects a conclusion that 
the veteran suffers from severe post-traumatic stress 
disorder that "was unquestionably caused by his military 
service in Vietnam." 

Although this evidence suggests the presence of current post-
traumatic stress disorder, the Board is constrained to 
conclude based upon the information before it that (1) the 
veteran did not engage in combat and (2) the veteran's 
claimed stressors either did not occur or cannot be verified.  
Personnel records reflect that the veteran worked in supply 
while in Vietnam.  Those records, including the veteran's DD 
214, do not reflect the presence of any combat related awards 
and do not otherwise reflect that the veteran was involved in 
combat.  

Furthermore, the veteran has provided very limited stressor 
information concerning his alleged stressors.  In a September 
1995 statement, he indicated that in November or December 
1966 in Cham Rhan Bay he saw someone shoot and kill and North 
Vietnamese woman who had a dead baby in her arms, the stomach 
of which had been split open and filled with hand grenades.  
In a July 1998 statement the veteran re-iterated his previous 
stressor statement, indicating that in November 1966, he saw 
someone with the Vietnamese army shoot a Vietnamese woman in 
the head.  He also indicated that in June or July of 1967, 
while outside of Nhatrang, he witnessed a friend's truck 
explode upon hitting a land mine.  The veteran indicated that 
he was unable to remember the friend's name.  He claimed to 
remember the names of two other individuals and their units, 
but did not indicate that these individuals were involved in 
the incident in question or were otherwise harmed.  

During a hearing in February 2001, the veteran identified 
only one stressor.  He indicated that he served in Vietnam 
from August 1966 to August 1967 and that in June or July 1967 
his friend was driving a two and one half ton truck, when it 
hit a land mine, at about a distance of 100 yards from the 
veteran, killing the veteran's friend.  The veteran indicated 
that he had known the individual for about eight or nine 
months and that the friend was in supply and attached to a 
unit located in Nha Trang.  The veteran indicated, however, 
that he was not able to remember any part of the friend's 
name or to identify his unit.  

Based upon this evidence, the Board concludes that the 
veteran did not engage in combat with the enemy and that he 
has not provided verifiable stressors.  The Board observes 
that the RO has not submitted a stressor statement to 
USASCRUR for verification.  However, the information provided 
by the veteran is anecdotal in nature; it does not include 
the names, ranks, or units of the individuals involved and is 
not otherwise of such a nature that it can be verified.  
There is no official service records or other credible 
supporting evidence, such as a service buddy statement, of 
the veteran being involved in any way with the alleged 
incidents.  Because the veteran has not presented a 
verifiable stressor in support of his claim, the claim must 
be denied, notwithstanding the diagnosis of post-traumatic 
stress disorder.  

The RO gave the veteran ample opportunity to submit detailed 
information on alleged stressors, to permit VA verification 
through the service department or submission to USASCRUR, but 
he has not provided such detailed information, nor has he 
submitted any other independent evidence which might 
corroborate his alleged stressors.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Because the veteran was not in combat 
and has not presented credible supporting evidence that a 
stressor occurred during service, service connection for PTSD 
cannot be granted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

